Citation Nr: 0417726	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-16 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1952 to September 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  A hearing was 
conducted at the RO by the undersigned Acting Veterans Law 
Judge in December 2003.  At the hearing, the veteran withdrew 
a previously perfected claim for entitlement to an increased 
rating for tinnitus.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

The veteran was notified why a compensable evaluation was 
denied for bilateral hearing loss in the May 2002 RO rating 
decision, as well as in an April 2003 statement of the case 
(SOC).  A March 2002 letter (prior to the rating appealed) 
advised the veteran of the evidence needed to establish his 
claim, and of his and VA's respective responsibilities in 
claims development.  The April 2003 SOC outlined pertinent 
VCAA provisions.


In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

While the March 2002 letter advised the veteran to respond in 
30 days, it went on to inform him that evidence submitted 
within a year would be considered.  At any rate, everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  Under the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5102), the Board may 
proceed with consideration of the appeal.  In one form or 
another the veteran has now received all required notice, and 
has had more than ample time to respond.  

While the veteran was not specifically advised to submit 
everything in his possession pertaining to the claim, the 
March 2002 letter advised the veteran of the type of 
evidence, to include medical records, necessary to establish 
entitlement to the benefit sought, asked him to tell VA about 
any additional information or evidence that he wanted VA to 
try to obtain, and asked him to send any evidence he had as 
soon as possible.  The veteran has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA examinations have 
been conducted.  He has not identified any records 
outstanding pertinent to the matter being addressed on the 
merits.  All of VA's notice and assistance duties, including 
those mandated by the VCAA, are met.


At his December 2003 hearing before the undersigned, the 
veteran testified that his hearing had worsened since 2001, 
the time of his last VA examination prior to the hearing.  
Subsequent to the hearing, VA examinations were conducted in 
December 2003 (audio) and January 2004 (ear disease).  The RO 
has not reviewed this evidence, and the veteran did not 
include a waiver.  Initial consideration of this evidence by 
the AOJ is required.  See DAV, supra.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO, following its review of the 
entire record (to include the recently 
submitted December 2003 and January 2004 
VA examination reports), should re-
adjudicate the claim.  If the claim 
remains denied, the RO should issue an 
appropriate supplemental SOC, and give 
the veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim and to satisfy the mandates of the 
Federal Circuit in the DAV decision cited above.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).







